IN THE SUPREME COURT OF THE STATE OF NEVADA

 

MATTHEW TRAVIS HOUSTON, No. 84887
Appellant,
vs. Py
MANDALAY BAY CORP, D/B/A Fe i LL E i
MANDALAY BAY RESORT & CASINO,
Respondent. JUL 08 2022

 

ELIZABETH A. BROWN
CLERK SUPREME COURT
BY :
ORDER DISMISSING APPEAL DEPUTY CLERK 0

This is a pro se appeal. Eighth Judicial District Court, Clark
County; James Crockett, Judge.

Appellant states in his notice of appeal that he appeals from
decisions of the district court from April 4, 2022, and April 25, 2022, as well
as an order issued May 10, 2022. However, it does not appear that any
orders were entered in the underlying district court case (A-17-758861-C)
on April 4, 2022, April 25, 2022, or May 10, 2022. To the extent appellant
appeals from the April 14, 2022, post-judgment order granting a motion to
intervene, it does not appear that any statute or court rule allows an appeal
from such an order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343,
345, 301 P.3d 850, 851 (2013) (this court “may only consider appeals
authorized by statute or court rule”). Accordingly, it appears that this court

lacks jurisdiction, and

ORDERS this appeal DISMISSED.

Mee lec J.

Hardesty '

- AANA ofa J. LA——— va.

tiglich Herndon

 

Supreme Court
OF
Nevapa

(Q) (947A ohh AA-aI4 94

 

 
cc: Hon. James Crockett, District Judge
Matthew Travis Houston
Bernstein & Poisson
Eighth District Court Clerk

SupREME Court
OF
Nevapa

(0) 197A